Citation Nr: 9926198	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

During the course of this appeal, the veteran submitted 
evidence directly to the Board, and waived his right to have 
the RO, as the agency of original jurisdiction, review the 
additional records.  See 38 C.F.R. § 20.1304 (c) (1998).  

In May 1996, the RO denied the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran disagreed with that denial in June 
1996, and the RO responded with the issuance of a Statement 
of the Case in June 1996.  The veteran did not thereafter 
perfect an appeal regarding this issue.  


FINDINGS OF FACT

1.  Competent evidence that porphyria cutanea tarda was 
incurred in service, or within one year of service 
separation, has been presented.  

2.  Competent evidence that the veteran currently has 
hypertension of service origin, or that it manifested within 
one year of service separation, has not been submitted. 

3.  The veteran's current hepatitis disability is not shown 
in service. 


CONCLUSIONS OF LAW

1.  Porphyria cutanea tarda was incurred in or aggravated by 
active service.  38 U.S.C.A. § 5107 (West 1991); 3.303, 
3.307, 3.309 (1998).  

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107.  

3.  The claim for hepatitis is not well grounded.  
38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 510 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table). 

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that, a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Court has also held that although a claim 
need not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober,10 Vet. App. 488 (1997).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1998).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma. 
38 C.F.R. § 3.309(e) (1998).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Board notes that the Court of Veterans Appeals has held 
that there is some duty to assist a veteran in the completion 
of his application for benefits under 38 U.S.C.A. § 5103(a), 
depending on the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The facts and circumstances of this case are 
such that no further action is warranted.


Porphyria cutanea tarda

Service medical records reveal that the veteran was 
clinically evaluated as normal for the skin and lymphatic 
system at an October 1965 enlistment examination.  The same 
was noted at an April 1966 examination.  At his separation 
examination in August 1968, the skin and lymphatic system 
were again noted as being normal.  

May 1990 VA treatment records reveal that the veteran had 
skins tags excised from the right eye, left hip and right 
leg.  

In January 1992, the veteran had treatment at VA for other 
ailments, and it was noted that there were "no skin 
lesions."  

April 1995 VA outpatient treatment records reveal that the 
veteran was seen for a skin lesion on the left thigh.  The 
assessment was skin tag, likely to need more treatment.  A 
November 1995 note reveals a vague mention of a skin tag.  

In August 1997, the veteran was seen at VA for porphyria 
cutanea tarda and it was noted that the veteran was informed 
to avoid the sunlight and alcohol.  An August 1997 lab report 
reveals that there were massive elevation of urine 
porphyria's consistent with porphyria cutanea tarda.  

In September 1997, the veteran underwent a VA Agent Orange 
Examination.  By history, the veteran related that he had non 
healing lesions intermittently for the last ten years, and 
that it had worsened since 1989 upon his move to California.  
He had a history of increased sun exposure.  The veteran 
reported that he had been diagnosed with porphyria cutanea 
earlier that year.  Under habits, it was noted that the 
veteran was a smoker, that he had a history of drug abuse and 
usage of cocaine, speed and marijuana.  He used drugs heavily 
in the 1960's through the 1980's and quit using drugs seven 
years ago.  He drank alcohol heavily until a year and a half 
earlier.  Review of the systems revealed that the veteran had 
open lesions on his scalp on the top of his bald head and on 
both hands and arms.  

Under physical examination of the skin, the examiner noted 
that the veteran had open lesions on the backs of both hands, 
his forearms, and the top of his head.  The examiner stated 
that "these are in areas of increased tanning and sun 
exposure."  The examiner stated that no other lesions were 
noted.  The impression was porphyria cutanea tarda.  It was 
noted that the veteran was being followed at VA for that and 
other ailments, and he was placed on an Agent Orange Registry 
per his request.  

In September 1997, the veteran initiated a claim for a skin 
disorder, secondary to Agent Orange exposure.  In September 
1997, the RO sent the veteran a letter regarding his claim 
for disability compensation due to exposure to chemical 
herbicides.  Therein, the veteran was notified of the type of 
evidence necessary to support his disability claim; to 
include statements from treating physicians describing his 
symptoms, clinical findings, results of any laboratory tests 
or x-rays, and the earliest observed manifestation of 
symptoms of his disability; a description of his employment 
before, during and after military service including exposure 
to any chemical other than Agent Orange and a description of 
any exposure to a chemical not as a result of his employment, 
with the dates and duration of exposure; and if treated for 
the condition in service, the date and place of treatment.  

In September 1997, the veteran responded and indicated where 
he had worked prior to and after service separation.  Prior 
to service, he worked at a grocery market.  During military 
service he was trained for the jobs of salvage, tent repair, 
and shoe repair.  Following service separation, the veteran 
worked at a market as a checkout clerk; as a cook in an ice 
cream parlor; at a paper recycling mill, as a greenhouseman 
at a garden center; as a gas station attendant; at a 
pharmaceutical company where he packaged eye medication; for 
the Department of the Army doing tent repair; as a retail 
clothing salesperson for various companies; and as a manager 
for a construction equipment rental business.  He also worked 
as a building maintenance engineer at a technologies building 
and a hotel.  The veteran listed that he last worked for a 
wasted water treatment facility.  

In November 1997, the veteran wrote a letter to VA and 
contended that he had Agent Orange poisoning in the form of 
porphyria, for which he had been treated at VA.  The veteran 
described that he had unhealed lesions on his hand making it 
difficult for him to close or make a fist.  

In a November 1997 correspondence, the veteran's VA doctor 
wrote a letter to the veteran.  She stated that the veteran 
had participated in the Agent Orange Registry.  The physician 
noted that the veteran had reported a history of porphyria 
cutanea tarda, and that such a skin condition is 
presumptively linked to Agent Orange exposure.  The veteran 
was advised to file a claim for VA benefits and that, other 
than an abnormal chest x-ray which later was found to be 
normal, the veteran had several other health problems, none 
of which appeared to be related to Agent Orange exposure.  
Attached were photographs purporting to depict lesions on the 
veteran's hands, head, and elbow.  

A January 1998 VA treatment record noted porphyria cutanea 
tarda as one of the assessments.  The disorder was not 
otherwise described.  

In a March 1998 rating decision, service connection for 
porphyria cutanea tarda as a result of exposure to herbicides 
was denied.  The RO denied the claim because, porphyria 
cutanea tarda was not manifested within one year of service 
separation, as is required to show a presumptive association 
between porphyria cutanea tarda and exposure to Agent Orange 
in service.  It was noted that there was no basis in the 
available evidence of record to establish service connection 
for porphyria cutanea tarda, and that the condition did not 
happen in military service, nor was it aggravated or caused 
by service.  The evidence of record indicated recent onset 
and an alcohol history which may have provided a medical 
relationship.  

In May 1998, the veteran testified at personal hearing.  The 
veteran sated that he was in Vietnam for 18 or 19 months.  He 
began having problems with his skin in early 1969, soon after 
leaving the Marine Corps.  The problems were in the form of 
blisters on his arms.  The veteran noted that he spent time 
in the sun without having on a shirt.  He saw his doctor who 
told him that the blisters were tropic dermatitis.  Upon 
moving to California in 1989, the veteran began getting 
blisters.  The veteran stated that his private physician, Dr. 
Bronell, told the veteran that it was porphyria cutanea 
tarda.  The veteran said that the scars did not go away, and 
that they manifested more when he was in the dry heat.  The 
veteran said he had been told by his doctor to avoid being 
out in the sun.  The veteran expressed that being unable to 
go in the sun was hard for him since he had four young 
children with whom he liked to be in the sun.  The veteran 
said that he saw doctor's prior to service and one doctor he 
saw in 1969, was in his late sixties at that time.  The 
veteran indicated that he would try to get a written 
statement from these physicians.  

The veteran testified that his mother was a nurse in the 
Navy, and a registered nurse as a civilian.  While they were 
growing up, she worked rotating shifts in hospitals as a 
nurse.  The Hearing Officer acknowledged that the veteran's 
mother was qualified to make diagnosis determinations or 
recognize symptoms of the alleged conditions.  

In May 1998, the veteran's mother wrote a statement on his 
behalf.  Therein she described the veteran's appearance and 
state when he returned from service in 1969.  Her description 
mostly had to do with the veteran's alleged hepatitis 
disorder, however, the she said that soon after being treated 
for hepatitis, the veteran had blisters when in the sun.  The 
veteran's mother stated that her husband also witnessed these 
events.  

In May 1998, the RO unsuccessfully attempted further 
development by trying to obtain medical information from the 
private physician's mentioned by the veteran at his personal 
hearing.  No information was retrieved.  

In April 1999, the veteran submitted his Social Security 
Administration (SSA) records in support of his VA claims.  In 
December 1998, the veteran was granted SSA disability 
benefits.  The veteran's impairments, which were considered 
to be severe under the applicable regulation, included post 
traumatic stress disorder, hepatitis C, and coronary artery 
disease with proximal left anterior descending obstruction, 
nontransmural anterior wall myocardial infarction and 
suspected coronary vasospasm.  The veteran was deemed to be 
under such disability since January 1989.  

The Board has reviewed the record in its entirety.  
Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that this claim is well grounded and 
adequately developed.  No further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board determines that service connection for 
porphyria cutanea tarda is warranted in this instance on a 
presumptive basis. 

Service records reveal that during the veteran's tour of duty 
he had foreign service in Vietnam.  Just because the veteran 
had service in Vietnam, does not mean exposure to Agent 
Orange may be presumed.  See 38 C.F.R. § 3.307(a)(6).  
Rather, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  McCartt v. West, 12 Vet. App. 164 (1999) (emphasis 
provided in case); 38 U.S.C.§ 1116 (a) (3) (West 1991).  The 
Court held that neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran had not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e); pursuant 
to Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) 
(starting point in interpreting a statute is its language) 
aff'd, 513 U.S. 115 (1994).  Id.  Prior to McCartt, VA 
incorrectly presumed exposure to Agent Orange if the veteran 
had service in Vietnam.  Now, that presumption is afforded 
the veteran only if he also has one of the regulatory 
enumerated conditions.

In this case, there is evidence that the veteran has 
developed an enumerated disease, porphyria cutanea tarda.  
Therefore the Board can presume that the veteran was exposed 
to Agent Orange in service.  Whether the veteran's porphyria 
cutanea tarda disease manifested to a degree of 10 percent or 
more within a year following service separation, is the next 
question.  

In that regard, the veteran has testified that he was treated 
for blisters in 1969, a year following service separation.  
The RO was unable to obtain private medical records for the 
veteran from that time, and, based upon the veteran's 
testimony, his treating physicians then were old enough that 
they may no longer be alive today.  The veteran's mother, who 
was a former medical professional, has stated that the 
veteran was treated for the blister symptoms in 1969.  The 
regulations provide that a disease does not need to be 
diagnosed in the presumptive period.  

[B]ut only that there be then shown by acceptable 
medical or lay evidence characteristic manifestations of 
the disease to the required degree, followed without 
unreasonable time lapse by definite diagnosis.  
Symptomatology shown in the prescribed period may have 
no particular significance when first observed, but in 
the light of subsequent developments it may gain 
considerable significance.  Cases in which a chronic 
condition is shown to exist within a short time 
following the applicable presumptive period, but without 
evidence of manifestations within the period, should be 
developed to determine whether there was symptomatology 
which in retrospect may be identified and evaluated as 
manifestations of the chronic disease to the required 10 
percent.  

38 C.F.R. § 3.307 (c) (1998).  

The veteran's mother's confirmation of the his blisters in 
1969, is the only evidence of record, other than the 
veteran's testimony of the same, that the veteran may have 
had the start of the porphyria cutanea tarda disease within 
the applicable presumptive period.  In the case of Pond v. 
West, 12 Vet. App. 347, 345 (1999), the Court held that the 
Board erred when it ignored the medical opinion of the 
claimant himself, where the claimant was a chiropractor, and 
thus a medical professional competent to provide medical 
nexus evidence.  With regard to the veteran's mother's 
statement, she has testified that she was a registered nurse, 
and she in turn has written a statement on his behalf.  She 
is able to state what she observed the veteran to be like 
upon return from service.  With regard to this issue, she 
stated that the veteran had blisters after being exposed to 
the sun.  Years later, the VA advised the veteran not to have 
sun exposure.  Although not mentioned specifically in the 
factual background, the VA examiner at the veteran's Agent 
Orange examination in September 1997 noted that if the 
veteran's skin problems were found, after testing, to be 
porphyria cutanea tarda, then they would advise him of his 
right to file for an Agent Orange claim.  In the 
aforementioned telephone call to the veteran, the VA examiner 
did tell the veteran that he had a history of porphyria 
cutanea tarda and that his skin condition was presumptively 
linked to Agent Orange exposure.  Even though the examiner 
used the word history, the examiner's previous comments that 
if the veteran's skin problems were porphyria cutanea tarda 
then he would be advised of his right to file an Agent Orange 
claim, leads the Board to determine that the veteran's 
subsequent diagnosis of porphyria cutanea tarda is enough to 
deem the examiner's comments as a nexus between the veteran's 
current skin disorder, and the Agent Orange enumerated 
disease of porphyria cutanea tarda; which, as analyzed above 
is presumptively established and proven to have existed to a 
level of 10 percent by lay and expert testimony. 

Resolving all benefit of the doubt in the veteran's favor, 
the Board considers the fact that the veteran was diagnosed 
with porphyria cutanea tarda shortly after his VA Agent 
Orange examination, and that there is evidence in the record 
that he had symptoms in 1969 similar to the blisters he has 
now, as evidence sufficient to support the presumption, and 
grant, of service connection in this case.  


Hypertension

Service medical records reveal that the veteran was 
clinically evaluated as normal for the heart and vascular 
system at an October 1965 enlistment examination.  His blood 
pressure reading at that time was 116 systolic over 70 
diastolic.  At an April 1966 examination, the veteran was 
clinically evaluated as normal for the heart and vascular 
system.  At that time his blood pressure was 124/76.  The 
heart and vascular system were again noted as being normal at 
the August 1968 separation examination.  The blood pressure 
was 112/80.  No mention was made of the veteran having a 
hypertension disorder in service.  

July 1984 private hospital records reveal that the veteran 
was 37 years old and that he was admitted because of a 
probable nontransmural anterior wall myocardial infarction.  
Two months prior he had experienced substernal burning with 
numbness and aching of the jaw and upper aspect of the left 
upper arm, while at rest.  Examination revealed blood 
pressure of 130/80.  His heart sounds were normal, there was 
no gallop and no murmur.  The extremities showed no clubbing, 
cyanosis or edema.  An electrocardiogram was normal.  It was 
noted that the veteran smoked one and a half packs of 
cigarettes per day.  It was noted that "he has not been 
hypertensive and is not diabetic."  It was noted that there 
was cardiac disease in the veteran's family.  The veteran 
underwent a coronary angiography.  The final diagnosis was 
coronary artery disease with proximal left anterior 
descending obstruction, nontransmural anterior wall 
myocardial infarction and suspected coronary vasospasm.  

In May 1990, the veteran was seen at VA for arteriosclerotic 
cardiovascular disease, and other ailments.  An assessment of 
hypertension was included in a December 1991 VA treatment 
record regarding a painful tooth.  VA outpatient treatment 
records reveal that the veteran takes nitroglycerin tablets 
as needed for chest pain.  

In January 1992, VA outpatient treatment records reveal an 
assessment of hypertension.  January 1992 chest x-rays showed 
the heart and lungs to be normal.  An electrocardiogram was 
also done in January 1992.  

In February 1995, the veteran was seen for increased blood 
pressure, and examination revealed an assessment of 
hypertension.  An electrocardiogram was done in February 
1995.  In April 1995, it was noted by history that the 
veteran had had hypertension since the 1970's.  Physical 
examination revealed blood pressure of 160/90 with a pulse of 
88.  On June 2, 1995, the veteran had one of two visits to VA 
in June.  The records show that the veteran had blood 
pressure readings of 136/104 and a pulse of 78.  On the 
second appointment, a follow-up visit on June 15, 1995, the 
assessment was hypertension good control.  That visit 
revealed blood pressure of 126/83.  Hypertension was noted 
again in July 1995.  In a November 1995 VA treatment record, 
it was noted that the veteran's hypertension was still high.  
It was noted that the hypertension was in poor control.  

Throughout 1996 and 1997 VA outpatient treatment records 
showed that the veteran's blood pressure was constantly 
checked and that at times he was doing well.  At other times 
the hypertension had increased.  For example in March 1996, 
it was noted that the veteran was doing well with 
hypertension.  

In September 1997, the veteran had another VA 
electrocardiogram.  A September 1997 VA chest x-ray showed 
that there was a questionable shadow.  An October 1997 VA 
chest x-ray showed no detectable acute process.  

January 1998 VA treatment records show that the veteran 
complained of congestion and other like symptoms.  At that 
time it was noted that, with regard to his hypertension, the 
veteran had no chest pain or orthopnea.  His blood pressure 
was 128/80 and 118/76.  

In a January 1998 statement, the veteran filed a claim for 
entitlement to service connection for hypertension and 
hepatitis, which he contended that he contracted due to 
service.  

In a March 1998 rating decision, service connection for 
hypertension was denied.  The RO noted that there was no 
record of treatment, complaint, or diagnosis in service for 
hypertension.  The separation examination reading was 112/80 
and a previous reading in April 1966 was 124/76.  

An April 1998 VA report indicated that hypertension had not 
been checked recently.

At his May 1998 personal hearing, the veteran testified in 
pertinent part that he first realized that he had 
hypertension when he had a heart attack in the 1980's.  The 
veteran said that he was in his early thirties when he had 
the attack.  When asked whether there was anything in service 
that could be related to his hypertension, the veteran 
replied by saying that they never really took blood pressure 
reading for him in service; and he noted that his family had 
a history of hypertension.  The veteran indicated that he 
took medication for the disorder.  

In the aforementioned May 1998 statement from the veteran's 
mother, she indicated that "his blood pressure has remained 
high."  Prior to making that statement, she spoke about the 
veteran having disorders of hepatis and skin problems.  It is 
unclear whether by that statement she meant that his blood 
pressure was high after service or that it had been high at 
some time prior and had remained high, or otherwise.  The 
veteran's mother's statement in this regard is not precise, 
and taken in context with the rest of her statements does not 
make the meaning more clear.  

As mentioned earlier, SSA records show that part of the 
veteran's disability therein includes coronary artery 
disease.  

As noted above, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110.  38 C.F.R. 
§ 3.303.  Additionally, service connection may also be 
granted for a number of enumerated disorders, to include 
hypertension, if the disorder manifests to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309 
(1998).

The Board has reviewed the record in its entirety and 
determines that service connection for hypertension is not 
warranted because the veteran has not presented a well 
grounded claim, on either a presumptive or direct basis.

A review of the service medical records demonstrates that 
there is no diagnosis or complaints for hypertension.  At the 
time of service separation, there is no indication of 
hypertension or cardiovascular disease.  Nor is there any 
indication of hypertension to a compensable degree within one 
year of separation from service.  Unlike with the mother's 
statements regarding the veteran's skin condition, her 
statements regarding this disorder are unclear and do not 
directly serve to show that the veteran had hypertension to a 
compensable degree within one year following service 
separation.  Besides, in this case, there is no indication 
that the veteran's current cardiovascular disorder is of 
service origin, including hypertension.  Rather, the record 
shows that the veteran appeared normal upon service 
separation, and that in 1984, he was hospitalized for what 
seems to have later developed into his current cardiovascular 
condition.  The veteran's hospitalization in 1984, is the 
first competent indication of record that the veteran may 
have had a hypertensive disorder.  Six years later, in 1990, 
the veteran was actually diagnosed at VA for arteriosclerotic 
cardiovascular disease, and has been treated at VA for that, 
inclusive of hypertension ever since.  In summary, the 
evidence of record does not demonstrate the presence of 
hypertension either in service or within the first post 
service year.  38 U.S.C.A. § 1112, 1133; 38 C.F.R. §§ 3.307, 
3.309.

The Board has taken cognizance of the veteran's lay 
assertions regarding the etiology of his current hypertensive 
disorder.  While the veteran is competent to describe the 
symptoms and events he experienced during service, he is not 
competent to establish an etiological relationship between 
any current hypertension and service that ended many years 
ago.  This type of relationship calls for medical expertise.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  In that 
connection, the veteran's lay assertions are not competent 
medical evidence of hypertension existing since service, and 
therefore is of no probative value.  Id.  Again, his mother's 
statements in this regard are unclear.  

In view of the foregoing, the Board finds that the evidence 
demonstrates that any diagnosed hypertension is of post 
service onset.  Accordingly, the Board determines that 
hypertension was not incurred in or aggravated by service, 
and that such disorder may not be presumed to have been 
incurred in service.  Again, in order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996)(table).  The veteran's case is lacking 
in the second and third prongs, and is denied because it does 
not meet the criteria for a well grounded claim.  


Hepatitis

Service medical records reveal that the veteran was 
clinically evaluated as normal for the endocrine system at an 
October 1965 enlistment examination.  The same was noted at 
an April 1966 examination, and at the August 1968 separation 
examination.  

In September 1997, the veteran underwent VA Agent Orange 
examination.  In January 1998, VA contacted the veteran by 
telephone and notified him of positive hepatitis C results.  
The veteran reported a history of acute hepatitis with 
jaundice after returning from service in Vietnam.  He 
reported having no intravenous drug use or transfusions and 
that he had been monogamous for the past 18 years.  

In a January 1998 statement, the veteran filed a claim for 
entitlement to service connection for hepatitis.  He 
contended that he contracted the same due to his military 
service.

In a March 1998 rating decision, service connection for 
hepatitis was denied.  The RO determined that the claim was 
not well grounded because there was no record of treatment, 
complaints of or diagnosis for hepatitis in service.  Service 
medical records and separation examination were negative for 
hepatitis.  It was noted that the most recent VA reports of 
1998 showed a finding of hepatitis C.  It was noted that the 
veteran had reported a history of heavy multi-substance abuse 
in the 1960's.  The veteran was informed that it was 
necessary to provide evidence which demonstrated that the 
claimed condition was incurred in or aggravated by military 
service.  

At his personal hearing in May 1998, the veteran stated that 
he had hepatitis one month after service separation.  The 
veteran said that his mother told him that he had hepatitis, 
and that she sent him to see a private physician.  For 
treatment, the veteran was told to lay down and be calm in a 
dark room.  He was devastated and fatigued.  The veteran said 
that he currently had residuals in the form of low back pain 
from his liver.  The veteran said he was first diagnosed in 
1968 with hepatitis.  As noted earlier, the veteran testified 
that his mother had been a licensed nurse for a number of 
years and that she had worked in a hospital.  The RO Hearing 
Officer conceded on record that the veteran's mother was 
qualified to make diagnosis determinations, or recognize 
symptoms of the conditions.  

In May 1998, the veteran's mother submitted a letter stating 
that, when the veteran returned from service in Vietnam in 
1968, he was stricken with hepatitis.  He was very ill and 
his eyes and skin became yellow.  He had no energy and the 
mother said that she took the veteran to see their family 
physician.  That physician's diagnosis was hepatitis.  She 
said they then isolated the veteran and put him to bed in a 
dark room.  She stated that her husband also witnessed these 
events.  

The Board has reviewed the record in its entirety and 
determines that the veteran has not presented a well grounded 
claim for service connection for hepatitis.  The veteran's 
claim is not well grounded because he did not have hepatis in 
service.  The service medical records are silent for 
diagnosis of or treatment for hepatitis.  It appears the that 
the veteran's hepatitis disability was diagnosed and 
confirmed based upon blood tests performed at the VA 
examination in September 1997. 

The veteran and his mother state that the veteran had hepatis 
following his separation from service.  As indicated earlier, 
the veteran's mother, as a medical professional, is competent 
to render an opinion as to the veteran's symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education); Pond v. West, supra.  In her 
statement she specifically indicated that the veteran had the 
symptoms of hepatitis; that she advised him to see a doctor; 
and that the doctor found that he had hepatitis, for which 
she helped treat him.  

However, while the mother's statement is credible evidence 
that the veteran had hepatitis sometime following service 
separation, there still remains lacking in the record service 
incurrence of the same.  As the first prong of the test for 
well groundedness is not met in this case, the claim is not 
well grounded.  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table). 



ORDER

Entitlement to service connection for porphyria cutanea tarda 
is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hepatitis is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

